NELSON, Circuit Justice.
I have examined the several questions presented in this cause, arising out of the damages decreed by the court below, and see no sufficient, ground for disturbing the. allowances made. Some of *1164the items appear large, but the principles upon which they have been allowed, seem to be sustained by authority. 1 cannot interfere with the amount unless it is very strikingly out of proportion to the service or damage.
The additional damage arising out of the upsetting of the Corinthian in the attempt made by the Eureka to tow her into harbor, is perhaps a close question. But the accident does not appear to have occurred from the use of improper means, or from proper means being unskilfully or negligently used. Damage arising from reasonable and proper efforts to save the disabled vessel, is a consequence of the condition in which she is left by the wrong-doer, and is therefore properly chargeable.
The item for the loss of the services of the vessel while undergoing necessary repairs, seems to be a proper allowance, according to the maritime law, which is less stringent in this respect than the common law. The loss of wages is to be taken into account, as part of the damage sustained. Decree affirmed.